         Case 1:19-cv-10498-LAK Document 108
                                         110 Filed 02/08/21
                                                   02/09/21 Page 1 of 10




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------------ x
 BARBARA DELUCA and DREW R. NAYLOR, on
 behalf of themselves and other similarly situated limited
 partners,

                   Plaintiffs,
                                                                        Civil Action No. 1:19-CV-10498 (LAK)
                   v.

 GPB AUTOMOTIVE PORTFOLIO, LP, GPB                                       __________ PROTECTIVE ORDER
                                                                        [PROPOSED]
 HOLDINGS II, LP,
 GPB CAPITAL HOLDINGS, LLC,
 ASCENDANCY ALTERNATIVE STRATEGIES,
 LLC, ASCENDANT CAPITAL, LLC, AXIOM
 CAPITAL MANAGEMENT, INC., DAVID GENTILE,
 MARK MARTINO, JEFFREY LASH, and JEFFREY
 SCHNEIDER,

                   Defendants

 ------------------------------------------------------------------ x

        The parties, by their undersigned counsel, hereby agree to the extent not unduly

burdensome to prepare their production of documents in accordance with the below agreed-upon

specifications:

        1.        This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information that merits confidential treatment (hereinafter the

“Documents” or “Testimony”).

        2.        Any party may designate Documents produced, or Testimony given, in connection

with this action as “confidential,” either by notation on each page of the Document so designated,

statement on the record of the deposition, or written advice to the respective counsel for all affected

parties, or by other appropriate means. Party and Parties are signatories to this Stipulation and

Order for the Production and Exchange of Confidential Information, and party and parties are any

                                                         1
           Case 1:19-cv-10498-LAK Document 110
                                           108 Filed 02/09/21
                                                     02/08/21 Page 2 of 10




individuals or entities obligated to produce documents or give testimony in connection with this

action.

          3.     As used herein:

                 (a)     “Confidential Information” shall mean all Documents and Testimony, and

          all information contained therein, and other information designated as confidential, if such

          Documents or Testimony contain trade secrets, proprietary business information,

          competitively sensitive information, or other information the disclosure of which would,

          in the good faith judgment of the party designating the material as confidential, be

          detrimental to the conduct of that party’s business or the business of any of that party's

          customers or clients.

                 (b)     “Producing Party” shall mean the party producing Confidential Information

          in connection with depositions, document production or otherwise, or the party asserting

          the confidentiality privilege, as the case may be.

                 (c)     “Receiving Party” shall mean the party receiving Confidential Information

          in connection with depositions, document production or otherwise.

          4.     The Receiving Party may, at any time, notify the Producing Party in writing that

the Receiving Party does not concur in the designation of a document or other material as

Confidential Information. The Producing Party who designated the material as confidential will

have fourteen (14) days to respond to the Receiving Party by either agreeing to re-designate the

challenged designation or explaining why it believes the challenged designation is proper. The

parties agree to meet and confer in good faith, in person or via telephone, within seven (7) days

thereafter to resolve any remaining disputes. If the Parties cannot reach an agreement following

the meet & confer, the Receiving Party may move before the Court for an order declassifying those



                                                    2
        Case 1:19-cv-10498-LAK Document 110
                                        108 Filed 02/09/21
                                                  02/08/21 Page 3 of 10




documents or materials. If no such motion is filed, such documents or materials shall continue to

be treated as Confidential Information. If the motion is filed, the documents or other materials shall

be deemed Confidential Information unless and until the Court rules otherwise. On such a motion,

the Producing Party bears the burden of establishing the propriety of its designation of documents

or information as Confidential Information. The parties are aware that the Court will unseal

documents if the Producing Party is unable to make “specific, on the record findings . . .

demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       5.      The Court also retains discretion whether to afford confidential treatment to any

material designated as Confidential and submitted to the Court in connection with any motion,

application, or proceeding that may result in an order and/or decision by the Court.

       6.      All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

       7.      Except with the prior written consent of the Producing Party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or entity

except to:

               (a)    personnel of plaintiff or defendant actually engaged in assisting in the
               preparation of this action for trial or other proceeding herein and who have been
               advised of their obligations hereunder;

               (b)     counsel for the Parties to this action and their associated attorneys,
               paralegals and other professional and non-professional personnel (including
               support staff and outside copying services) who are directly assisting such counsel
               in the preparation of this action for trial or other proceeding herein, are under the
               supervision or control of such counsel, and who have been advised by such counsel
               of their obligations hereunder;

               (c)    expert witnesses or consultants retained by the Parties or their counsel to
               furnish technical or expert services in connection with this action or to give

                                                  3
         Case 1:19-cv-10498-LAK Document 110
                                         108 Filed 02/09/21
                                                   02/08/21 Page 4 of 10




                testimony with respect to the subject matter of this action at the trial of this action
                or other proceeding herein; provided, however, that such Confidential Information
                is furnished, shown or disclosed in accordance with paragraph 7 hereof;

                (d)     this Court and Court personnel;

                (e)     any mediator engaged by the Parties and that mediator’s personnel;

                (f)     as to any document, its author, its addressee, and any other person recipient
                of the document;

                (g)     any officer before whom a deposition is taken, including stenographic
                reporters and any necessary secretarial, clerical or other personnel of such officer;

                (h)    trial and deposition witnesses, if furnished, shown or disclosed in
                accordance with paragraphs 9 and 10, respectively, hereof; and

                (i)     any other person agreed to by the Producing Party.

        8.      Confidential Information shall be utilized by the Receiving Party and its counsel

only for purposes of this litigation and for no other purposes.

        9.      Before any disclosure of Confidential Information is made to an expert witness or

consultant pursuant to paragraph 5(c) hereof, counsel for the Receiving Party shall require the

expert or consultant to execute the Consent to Protective Order, in the form of Exhibit A attached

hereto, to comply with and be bound by its terms. Counsel for the Receiving Party obtaining the

certificate shall supply a copy to counsel for the other Parties at the time designated for expert

disclosure, except that any certificate signed by an expert or consultant who is not expected to be

called as a witness at trial is not required to be supplied.

        10.     Either Party may designate deposition exhibits or portions of deposition transcripts

as Confidential by notifying the reporter and all counsel of record, in writing, within fifteen (15)

days after a deposition has concluded of the specific pages and lines of the transcript that are to be

designated “Confidential” in which case all counsel receiving the transcript will be responsible for

marking the copies of the designated transcript in their possession or under their control as directed



                                                   4
         Case 1:19-cv-10498-LAK Document 110
                                         108 Filed 02/09/21
                                                   02/08/21 Page 5 of 10




by the Producing Party or that person’s counsel. During the 15-day period following a deposition,

all Parties will treat the entire deposition transcript as if it had been designated Confidential. At or

before the end of such fifteen-day period, the deposition shall be classified appropriately.

        11.     Should the need arise for any party to disclose Confidential Information during any

hearing or trial before the Court, including through argument or the presentation of evidence, such

party may do so only after taking such steps as the Court, upon motion of the Producing Party,

shall deem necessary to preserve the confidentiality of such Confidential Information.

        12.     This Stipulation shall not preclude counsel for any Party from using during any

deposition in this action any Documents or Testimony which has been designated as Confidential

Information under the terms hereof. Any deposition witness who is given access to Confidential

Information shall, prior thereto, be provided with a copy of this Stipulation and shall execute a

written agreement, in the form of Exhibit 1 attached hereto, to comply with and be bound by its

terms. Counsel for the Party obtaining the certificate shall supply a copy to counsel for the other

parties to the action. In the event that, upon being presented with a copy of the Stipulation, a

witness refuses to execute the agreement to be bound by this Stipulation, the Court shall, upon

application, enter an order directing the witness's compliance with the Stipulation.

        13.     A Party may designate as Confidential Information subject to this Stipulation any

document, information, or deposition testimony produced or given by any non-party to this case,

or any portion thereof. In the case of Documents produced by a non-party, designation shall be

made by notifying all counsel in writing of those documents which are to be stamped and treated

as such at any time up to fifteen (15) days after actual receipt of copies of those documents by

counsel for the Party asserting the confidentiality privilege. In the case of deposition Testimony,

designation shall be made by notifying all counsel in writing of those portions which are to be



                                                   5
        Case 1:19-cv-10498-LAK Document 110
                                        108 Filed 02/09/21
                                                  02/08/21 Page 6 of 10




stamped or otherwise treated as such at any time up to fifteen (15) days after the transcript is

received by counsel for the Party asserting the confidentiality privilege. Prior to the expiration of

such fifteen (15) day period (or until a designation is made by counsel, if such a designation is

made in a shorter period of time), all such Documents and Testimony shall be treated as

Confidential Information.

       14.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

       15.     Any person receiving Confidential Information shall not reveal or discuss such

information to or with any person not entitled to receive such information under the terms hereof.

       16.     Any document or information that may contain Confidential Information that has

been inadvertently produced without identification as to its “confidential” nature as provided in

paragraphs 2 and/or 11 of this Stipulation, may be so designated by the party asserting the

confidentiality privilege by written notice to the undersigned counsel for the Receiving Party

identifying the document or information as "confidential" within a reasonable time following the

discovery that the document or information has been produced without such designation.

       17.     In connection with the review of electronically stored information and hard copy

documents for production (the “Documents Reviewed”) the Parties agree as follows:




                                                 6
        Case 1:19-cv-10498-LAK Document 110
                                        108 Filed 02/09/21
                                                  02/08/21 Page 7 of 10




               (a)    to implement and adhere to reasonable procedures to ensure Documents
               Reviewed that are protected from disclosure pursuant to Fed. R. Evid. 502
               (“Protected Information”) are identified and withheld from production.

               (b)     if Protected Information is inadvertently produced, the Producing Party
               shall take reasonable steps to correct the error, including a request to the Receiving
               Party for its return.

               (c)      upon request by the Producing Party for the return of Protected Information
               inadvertently produced the Receiving Party shall promptly return the Protected
               Information and destroy all copies thereof. Furthermore, the Receiving Party shall
               not challenge either the adequacy of the Producing Party's document review
               procedure or its efforts to rectify the error, and the Receiving Party shall not assert
               that its return of the inadvertently produced Protected Information has caused it to
               suffer prejudice.

       18.     Extracts and summaries of Confidential Information shall also be treated as

confidential in accordance with the provisions of this Stipulation.

       19.     The production or disclosure of Confidential Information shall in no way constitute

a waiver of each Producing Party's right to object to the production or disclosure of other

information in this action or in any other action.

       20.     This Stipulation shall continue to be binding after the conclusion of this litigation

except (a) that there shall be no restriction on documents that are used as exhibits in Court (unless

such exhibits were filed under seal); and (b) that a Receiving Party may seek the written permission

of the Producing Party or further order of the Court with respect to dissolution or modification of

any part of the Stipulation. The provisions of this Stipulation shall, absent prior written consent of

both parties, continue to be binding after the conclusion of this action.

       21.     Nothing herein shall be deemed to waive any privilege recognized by law or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       22.     Within sixty (60) days after the final termination of this litigation by settlement or

exhaustion of all appeals, all Confidential Information produced or designated and all

                                                     7
         Case 1:19-cv-10498-LAK Document 110
                                         108 Filed 02/09/21
                                                   02/08/21 Page 8 of 10




reproductions thereof, shall be returned to the Producing Party or shall be destroyed. In the event

that any Receiving Party chooses to destroy physical objects and documents, such Party shall

certify in writing within sixty (60) days of the final termination of this litigation that it has

undertaken its best efforts to destroy such physical objects and documents, and that such physical

objects and documents have been destroyed to the best of its knowledge. Notwithstanding anything

to the contrary, counsel of record for the Parties may retain one copy of documents constituting

work product, a copy of pleadings, motion papers, discovery responses, deposition transcripts and

deposition and trial exhibits. This Stipulation shall not be interpreted in a manner that would violate

any rules of professional conduct. Nothing in this Stipulation shall prohibit or interfere with the

ability of counsel for any Receiving Party, or of experts specially retained for this case, to represent

any individual, corporation, or other entity adverse to any party or their affiliate(s) in connection

with any other matters.

       23.     This Stipulation may be changed by further order of this Court, and is without

prejudice to the rights of a Party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.




                                                   8
          Case 1:19-cv-10498-LAK Document 110
                                          108 Filed 02/09/21
                                                    02/08/21 Page 9 of 10




                                                  EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------ x
 BARBARA DELUCA and DREW R. NAYLOR, on
 behalf of themselves and other similarly situated limited
 partners,

                   Plaintiffs,

                   v.                                                      Civil Action No. 1:19-CV-10498 (LAK)

 GPB AUTOMOTIVE PORTFOLIO, LP, GPB
 HOLDINGS II, LP,                                                          CONSENT TO PROTECTIVE ORDER
 GPB CAPITAL HOLDINGS, LLC,
 ASCENDANCY ALTERNATIVE STRATEGIES,
 LLC, ASCENDANT CAPITAL, LLC, AXIOM
 CAPITAL MANAGEMENT, INC., DAVID GENTILE,
 MARK MARTINO, JEFFREY LASH, and JEFFREY
 SCHNEIDER,

                   Defendants

 ------------------------------------------------------------------ x

        I,__________________, acknowledge that I have read and understand the Protective

Order in this action governing the non-disclosure of those portions of the documents and

transcripts designated as Confidential. I agree to not disclose Confidential Information to anyone

other than for purposes of this litigation and that at the conclusion of the litigation I will return

all discovery information to the Party or attorney from whom I received it. By acknowledging

these obligations under the Protective Order, I understand that I am submitting myself to the

jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

Protective Order could subject me to punishment for contempt of Court.

Dated: ___________________                                              _________________________
                                                                        Signed By:

                                                         9
       Case 1:19-cv-10498-LAK Document 110
                                       108 Filed 02/09/21
                                                 02/08/21 Page 10 of 10




Dated: February 8, 2021

 GRANT & EISENHOFER P.A.                          ROSENFELD & KAPLAN, LLP

 By:/s/ Daniel L. Berger                          By:/s/ Steven M. Kaplan
    Daniel L. Berger                                 Tab K. Rosenfeld (TR 9212)
    Caitlin M. Moyna                                 Steven M. Kaplan
    485 Lexington Ave. 29th Fl.                      Nicole E. Meyer (NM 2302)
    New York, New York 10017                         1180 Avenue of the Americas      ,
    Tel: (646) 722-8501                              Suite 1920
    dberger@gelaw.com                                New York, New York 10036
                                                     Tel: (212) 682-1400
    Laina M. Herbert (Admitted PHV)                  tab@rosenfeldlaw.com
    123 Justison Street                              Attorneys for Defendants GPB Automotive
    Wilmington, DE 19801                             Portfolio. LP, GPB Holdings II, LP, and
    Tel: (302) 622-7000                              GPB Capital Holdings, LLC
    lherbert@gelaw.com
    Attorneys for Plaintiffs Barbara Deluca and
    Drew R. Naylor, and the Putative Class

    DILWORTH PAXSON LLP                           KOBRE & KIM LLP
    Catherine Pratsinakis (Admitted PHV)          By:/s/ Leif T. Simonson
    Jessica L. Titler-Lingle (Admitted PHV)          Leif T. Simonson
    1500 Market Street, Suite 3500E                  800 Third Avenue
    Philadelphia, PA 19102                           New York, New York 10022
    Tel: (215) 575-7013                              Telephone: (212) 488-1248
    cpratsinakis@dilwothlaw.com                      leif.simonson@kobrekim.com
    Attorneys for Plaintiffs Barbara Deluca and      Attorneys for Defendant David Gentile
    Drew R. Naylor, and the Putative Class
                                                  GALBRAITH LAW FIRM

                                                  By:/s/ Kevin Galbraith
                                                     Kevin Galbraith
                                                     236 W 30th St.
                                                     New York, NY 10001
                                                     Telephone: (212) 203-1249
                                                     kevin@galbraithlawfirm.com
                                                     Attorneys for Defendant Jeffrey Lash



       IT IS SO ORDERED this ____________ day of 2021:


                                   /s/ Lewis A. Kaplan /BT
                                   ____________________________ February 9, 2021
                                   HON. LEWIS A. KAPLAN, U.S.D.J.


                                             10
